               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MERCEDES FISHER,                 :
                                 :
          Plaintiff,             :              CIVIL ACTION
                                 :
v.                               :              NO. 18-CV-04653
                                 :
CATHOLIC SOCIAL SERVICES         :
OF THE ARCHDIOCESE               :
OF PHILADELPHIA, et al.          :
                                 :
          Defendants.            :

                                 ORDER

     AND NOW, this         7th   day of August, 2019, upon

consideration of Plaintiff’s First Amended Complaint (Compl.,

Doc. No. 7), Defendants’ Motion to Dismiss (Doc. No. 8),

Plaintiff’s thereto (Doc. No. 11), Defendants’ Reply (Doc. No.

12), and Plaintiff’s response thereto (Doc. No. 14), it is

hereby ordered:

     1. Defendants’ Motion to Dismiss (Doc. No. 8) is GRANTED

       with respect to Counts I, IV, V, VI, VII, VIII, and IX of

       the Complaint (Doc. No. 7).

     2. Defendants’ Motion to Dismiss (Doc. No. 8) is GRANTED IN

       PART with respect to Count II, whereby Plaintiff may

       pursue gender and religious discrimination causes of

       action pursuant to Title VII only.

     3. Defendants’ Motion to Strike punitive damages is DENIED

       with respect to Counts II and III.


                                     1
    BY THE COURT:



    s/ J. Curtis Joyner

    J. CURTIS JOYNER, J.




2
